Citation Nr: 0818601	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  07-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that reopened 
the veteran's previously denied claim for service connection 
for hearing loss of the left ear (claimed as a left ear 
disorder, chronic suppurative otitis media, status post 
repair tympanic membranes, mastoiditis) and then denied the 
veteran's claim for bilateral hearing loss on the merits.  


FINDINGS OF FACT

1.  In a November 1944 rating decision, the RO denied service 
connection for hearing loss in the left ear (claimed as a 
left ear disorder, chronic suppurative otitis media, status 
post repair tympanic membranes, mastoiditis).  The veteran 
was notified of that decision, but did not file an appeal.

2.  Evidence received since the last final November 1944 
rating decision is cumulative or redundant and does not raise 
a reasonable possibility of substantiating the veteran's 
claim for service connection for left ear hearing loss.

3.  The veteran's right ear hearing loss first manifested 
many years after his separation from service and is not 
related to his service or to any incident therein.  


CONCLUSIONS OF LAW

1.  The November 1944 rating decision that denied service 
connection for hearing loss in the left ear (claimed as a 
left ear disorder, chronic suppurative otitis media, status 
post repair tympanic membranes, mastoiditis) is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for left ear hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  Right ear hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Left Ear Hearing Loss

Service connection for hearing loss in the left ear (claimed 
as a left ear disorder, chronic suppurative otitis media, 
status post repair tympanic membranes, mastoiditis) was 
previously denied in a November 1944 rating decision.  
Although the RO readjudicated this issue on the merits in its 
January 2006 rating decision, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In a November 1944 rating decision, the RO denied the 
veteran's claim for service connection for hearing loss in 
the left ear.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2007); 38 
C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the November 1944 
rating decision became final because the veteran did not file 
a timely appeal.

The claim for entitlement to service connection for hearing 
loss in the left ear may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed his application to reopen his 
claim in August 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the final November 1944 
rating decision consisted of the veteran's service medical 
records dated from February 1944 to November 1944.  Those 
records revealed that on examination prior to his entry into 
active service, the veteran reported a history of "running 
ears" that began with a bout of scarlet fever when he was 
six years old.  It was noted that the discharge had been 
primarily from the veteran's left ear, and that the veteran 
had been treated by a private physician from 1937 to 1941 for 
his ear disorder.  In March 1944, the veteran, while still in 
basic training, reported to sick call with a complaint of 
"aching and running in his left ear."  After several months 
of in-service treatment, the veteran was discharged from 
service and on grounds of disability with a diagnosis of 
chronic mastoiditis of the left ear, suppurative, with 
perforation of the ear drum.  At the time of his separation 
from service, the veteran underwent a whisper voice test, 
which showed his hearing to be 13/15 in the left ear, 
signifying some hearing loss, and 15/15 in the right ear, 
which was considered normal.

After reviewing the veteran's service medical records, the RO 
found that the left ear disorder for which the veteran had 
been discharged from service existed prior to the time of 
enlistment and that there was no evidence of record to 
suggest that this disorder had been incurred in or aggravated 
during service.  Consequently, the claim for service 
connection for a left ear disorder was denied.

The veteran applied to reopen his claim for service 
connection in August 2005.  The Board finds that the evidence 
received since the last final decision in November 1944 is 
cumulative of other evidence of record and does not raise a 
reasonable possibility of substantiating the veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran has submitted VA hospital reports 
dated in September 1977 and February 1978, showing that he 
was treated for bilateral otitis media and otitis externa 
with bilateral perforated tympanic membranes.  It was noted 
that the veteran reported a history of otorrhea bilaterally 
since 1944.  The veteran underwent type 1 tympanoplasties on 
his ears in September 1977 and February 1978, respectively.  
No post-surgical complications were noted. 

Other newly submitted evidence includes a VA audiological 
evaluation dated in February 2005, indicating a current 
diagnosis of bilateral sensorineural hearing loss.  
Additionally, the veteran has submitted VA and private 
medical records showing post-service treatment for a variety 
of other disabilities.  None of those records, however, makes 
any reference to the etiology of the veteran's left ear 
hearing loss or its relationship to his military service.

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
hearing loss of the left ear.  The VA hospital reports dated 
in September 1977 and February 1977 and the veteran's 
subsequent treatment records, including the February 2005 VA 
audiological evaluation, are new in the sense that they were 
not previously considered by RO decision makers.  However, 
they are not material.  Those records and statements 
demonstrate that since September 1977, the veteran has 
received medical treatment for bilateral ear problems.  
However, they do not rebut the findings of the last final 
rating decision that the veteran's left ear disorder 
preexisted service.  Nor do they purport to show that the 
veteran's preexisting left ear disorder was aggravated in 
service, or provide any nexus between the veteran's currently 
diagnosed left ear hearing loss and his military service.   
Indeed, none of the VA or private medical providers that have 
evaluated or treated the veteran has related his left ear 
hearing loss to his period of active service.  
The Board acknowledges that the veteran's September 1977 VA 
hospital report indicates that he reported a history of 
otorrhea bilaterally since 1944.  However, this assertion 
from the veteran does not qualify as new and material 
evidence as it is  merely cumulative of the veteran's past 
contention that he had a left ear disorder that was related 
to service.  Accordingly, the additional treatment records 
and statements submitted by the veteran do not establish a 
fact necessary to substantiate the veteran's claim, and the 
claim for service connection cannot be reopened on the basis 
of that evidence.  38 C.F.R. § 3.156(a).  

In sum, although the veteran has submitted new evidence that 
was not before the RO at the time of its last final rating 
decision in November 1944, that new evidence is not material 
to the claim and does not warrant reopening of the claim.

In light of the evidence and based on this analysis, it is 
the determination of the Board that new and material evidence 
has not been submitted with regard to the claim for service 
connection for left ear hearing loss since the RO's final 
rating decision in November 1944 because no competent 
evidence has been submitted showing that this condition was 
incurred or aggravated in service.  Thus, the claim for 
service connection for left ear hearing loss is not reopened 
and the benefits sought on appeal remain denied.  

Right Ear Hearing Loss

At the outset, the Board notes that in its January 2006 
rating decision, the RO treated the veteran's claim for 
service connection for right ear hearing loss as a claim to 
reopen.  However, unlike the veteran's claim for service 
connection for left ear hearing loss, which was previously 
denied in a final November 1944 rating decision, the claim 
for right ear hearing loss had not been finally adjudicated 
prior to the January 2006 decision because the veteran did 
not claim service connection for any right ear disability in 
his initial claim.  The issue is correctly framed as one for 
entitlement to service connection for right ear hearing loss.  
Nevertheless, remand for agency of original jurisdiction 
consideration of the claim on the merits is not necessary 
because the RO has already considered the veteran's right ear 
hearing loss claim on the merits in the December 2006 
statement of the case.  Thus, there is no prejudice to the 
veteran in addressing the claim as one for direct service 
connection, rather than as an application to reopen that 
claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was  
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The veteran, in written statements, contends that his right 
ear hearing loss is due to exposure to anti-tank fire during 
active service.  The record reflects that the veteran was 
discharged from service on grounds of disability prior to the 
completion of basic training.  His service records dated from 
February 1944 to November 1944 are void of any evidence of 
acoustic trauma.  Nevertheless, even if the veteran were able 
to demonstrate exposure to acoustic trauma, in order to 
establish service connection, he would still need to 
demonstrate a medical nexus linking a current disability to 
the in-service injury.

The veteran's service medical records reflect that prior to 
his entry into service, he reported a history of "running 
ears" as a child and young adult, which was worse in his 
left ear than in his right.  Those service medical records 
further show that he was treated for "aching and running in 
his left ear" beginning in March 1944 and that after several 
months of in-service treatment, he was discharged on the 
grounds of disability with a diagnosis of chronic mastoiditis 
of the left ear, suppurative, with perforation of the ear 
drum.  At the time of separation, the veteran was given a 
whisper voice test, which showed some hearing loss in his 
left ear, but normal hearing in his right ear.  The record is 
otherwise negative for any complaints, diagnoses, or 
treatment with respect to right ear hearing loss during 
service or within one year after the veteran's separation 
from service.  Thus the Board finds that chronicity of in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for right 
ear hearing loss.  38 C.F.R. § 3.303(b).  In this case, the 
first post-service evidence pertaining to this claim is dated 
in September 1977.  At that time, the veteran was treated at 
a VA hospital for bilateral otitis media and otitis externa 
with bilateral perforated tympanic membranes.  Later that 
month, he underwent type 1 tympanoplasty on his right ear.   
No complications were reported.  Additionally, while the VA 
hospital report dated in September 1977 indicates that the 
reported a history of bilateral otorrhea since 1944, none of 
his medical providers at that time related his ear problems 
to his military service.

The record thereafter shows that in February 2005, the 
veteran underwent a VA audiological evaluation, which showed 
bilateral sensorineural hearing loss.  However, the VA 
audiologist did not comment on whether the veteran's current 
hearing disabilities were related to his period of active 
service.  

While the veteran asserts that he has experienced hearing 
loss in his right ear since service, the first clinical 
evidence of right ear problems is dated in September 1977, 
more than 32 years after he left active service.  Moreover, 
the first diagnosis of right ear hearing loss of record is 
dated in February 2005, more than 50 years after the 
veteran's separation from service.  In view of the lengthy 
period between the veteran's separation from active service 
and the first documented right ear problems, and the even 
longer period of time between separation and his diagnosis of 
right ear hearing loss, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence of 
treatment for or complaints of right ear hearing loss during 
the veteran's period of active service.  For this reason, the 
Board finds that a VA examination is not required in this 
case.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, 
there is no clinical evidence relating the veteran's 
currently diagnosed right ear hearing loss to his period of 
active service.  Thus, service connection for this condition 
is not warranted.

The Board has considered the veteran's contention that he has 
right ear hearing loss that is related to his active service.  
However, as a lay person, he is not competent to opine as to 
medical etiology or to render medical opinions. Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Accordingly, his assertions as to 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, lack sufficient 
probative value to establish a nexus between his currently 
diagnosed right ear hearing loss and his time in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for right ear hearing loss and that claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2005 and August 
2006, and a rating decision in January 2006.  Those documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for left ear hearing loss remains denied 
because new and material evidence has not been received to 
reopen the claim.

Service connection for right ear hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


